DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protective eye shield must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 16-18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linke et al U.S. Patent Application Publication No. 2013/0109997 (hereinafter Linke).
Regarding claim 1, Linke discloses a protective device for monitoring and detecting biological and environmental data, comprising: a stretchable, dome-shaped hat (100) having an outer surface and an inner surface (Figure 8); one or more sensors (101; paragraphs [0029]-[0032]); a sensor module (101) having a flexible and stretchable outer shell (113) configured to position at least one of the one or more sensors therein (paragraph [0033]); one or more control units (108) operatively connected to the one or more sensors (paragraph [0045]); and an alerting unit (106a) operatively connected to the one or more control units (paragraphs [0027] and [0055]).  
Regarding claim 2, Linke discloses a device wherein the alerting unit comprises one or more speakers, alarms, LEDs, vibration motors and screens (paragraph [0026]).
Regarding claim 3, Linke discloses a device further comprising a memory unit (105) operatively connected to the one or more control unit, wherein the memory unit stores a set of predetermined acceptable biometric ranges (paragraph [0053]).
Regarding claim 4, Linke discloses a device further comprising a presence sensor (111b) operatively connected to the one or more control units, wherein one or more control units are configured to receive data from the presence sensor indicating that the device is being worn (paragraph [0070]).
Regarding claim 5, Linke discloses a device wherein one or more control units are configured to receive data from the presence sensor to detect that the sensors are positioned relative to the body (paragraph [0070]).
Regarding claim 6, Linke discloses a device wherein the one or more sensors are selected from the group consisting of: a temperature sensor (111a), a global positioning sensor, an accelerometer sensor, a gyroscope sensor, a magnetic sensor, a distance sensor, a pressure 16sensor, a light sensor, a biometric sensor, a blood pressure sensor, a blood glucose sensor, an oximeter sensor, and a breath sensor (paragraph [0030]).
Regarding claim 7, Linke discloses a device wherein one or more sensors sense and measure biological and environmental data as parameters continuously or at regular intervals (paragraph [0082]).
Regarding claim 8, Linke discloses a device wherein the one or more control units are configured to receive the parameters from the one or more sensors and to signal the alerting unit once the received parameters are outside a predetermined range (paragraph [0022]).
Regarding claim 9, Linke discloses a device wherein the hat is configured to cover and protect a user's ears, forehead, eyes, or neck when worn (Figure 4).
Regarding claim 16, Linke discloses a device further comprising a padding layer (i.e., sweatband) on the inner surface, and wherein the sensor module is positioned between the hat inner layer and the padding layer (paragraphs [0042] and [0122]).
Regarding claim 17, Linke discloses a device further comprising a contact layer (113) attached to the padding layer (114), such that the padding layer is between the hat inner surface (122) and the contact layer (Figure 6).
	Regarding claim 18, Linke discloses a device further comprising a protective eye shield (see bill of cap; Figure 4).
	Regarding claim 24, Linke discloses a device wherein the hat is configured to cover and protect a user’s ears, forehead, eyes, or neck when worn (Figure 4); the one or more control units are configured to receive the parameters from the one or more sensors and to signal the alerting unit once the received parameters are outside a predetermined range (paragraph [0071]); one or more sensors sense and measure biological and environmental data as parameters continuously or at regular intervals (paragraph [0082]); and the one or more sensors are selected from the group consisting of: a temperature sensor, a global positioning sensor, an accelerometer sensor, a gyroscope sensor, a magnetic sensor, a distance sensor, a pressure sensor, a light sensor, a biometric sensor, a blood pressure sensor, a blood glucose sensor, an oximeter sensor, and a breath sensor (paragraph [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Linke in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 19, Linke fails to explicitly disclose a thermoregulatory system configured to deliver heating or cooling to a subject when the hat is positioned on the subject’s head.  Applicant’s Admitted Prior Art discloses that thermoregulatory systems configured to deliver heating or cooling to a subject when the hat is positioned on a subject’s head were known before the effective filing date of the claimed invention (paragraph [0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate thermoregulatory systems configured to deliver heating or cooling to a subject when the hat is positioned on a subject’s head since doing so would yield predictable results.
Claim 25 has limitations similar to those treated in the above rejections, and are met by the references as discussed above.
Claims 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Linke in view of Carpenter et al. U.S. Patent Application Publication No. 2020/0281526 (hereinafter Carpenter).
Regarding claim 10, Linke discloses providing sensors to the hat that monitor oxygen and breath (paragraph [0007], but fails to explicitly disclose at least one instrument holder attached to the outer surface.
Carpenter discloses a hat comprising having a structure configured to allow an endotracheal tube to be secured to the outer surface of the hat (paragraphs [0024]-[0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Linke to provide an instrument holder to the outer surface in order to secure an endotracheal tube since doing so would a allow the hat to provide a patient with necessary oxygen.
Regarding claim 22, Linke as modified by Carpenter disclose a device wherein the instrument holder comprises an attachment means selected from the group consisting of an adhesive, snap, button, zipper, or hook-and-loop fastener (paragraphs [0020]-[0022] of Carpenter).
	Regarding claim 23, Linke discloses a device comprising a memory unit (104) operatively connected to the one or more control units (108; Figure 3); a presence sensor (115) operatively connected to the one or more control units; wherein the alerting unit comprises one or more speakers, alarms, LEDs, vibration motors and screens (paragraphs [0048] and [0055]); wherein the memory unit stores a set of predetermined acceptable biometric ranges (i.e., thresholds; paragraph [0022]); wherein one or more control units are configured to receive data from the presence sensor indicating that the device is being worn (paragraph [0031]); wherein one or more control units are configured to receive data from the presence sensor to detect that the sensors are positioned relative to the body (paragraphs [0031] and [0062]).  Linke fails to explicitly disclose at least one instrument holder on the outer surface of the hat; and wherein the instrument holder comprises an attachment means selected from the group consisting of an adhesive, snap, button, zipper, or hook-and-loop fastener.
Carpenter discloses a hat comprising having a structure configured to allow an endotracheal tube to be secured to the outer surface of the hat (paragraphs [0024]-[0025]) wherein the instrument holder comprises an attachment means selected from the group consisting of an adhesive, snap, button, zipper, or hook-and-loop fastener (paragraphs [0020]-[0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Linke to provide an instrument holder to the outer surface in order to secure an endotracheal tube since doing so would a allow the hat to provide a patient with necessary oxygen.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Linke in view of Caldwell U.S. Patent Application Publication No. 2004/0073129 (hereinafter Caldwell).
Regarding claim 20, Linke fails to explicitly disclose the device further comprising a brainwave detection device.  Connor however, discloses a similar device comprising a brainwave detection device for the purpose of measuring electromagnetic brain activity (Figure 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Linke to include a brainwave detection device since doing so would allow the device to capture and monitor electroencephalogram data.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Linke in view of Frouin U.S. Patent Application Publication No. 2021/0128052 (hereinafter Frouin).
Regarding claim 21, Linke fails to explicitly disclose the device further comprising an oximeter sensor and a detector, wherein the oximeter sensor and detector are positioned outside of the sensor module.  
Frouin however discloses a similar device comprising an oximeter sensor and a detector, wherein the oximeter sensor and detector are positioned outside (i.e., on the ear or neck) of the sensor module (paragraph [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Linke to include an oximeter since doing so would allow the device to capture and monitor blood oxygen concentration of the user
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        August 24, 2022